Supreme Court
oF
Nevapa

10) 19874 oR

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

 

 

 

THE STATE OF NEVADA, No. 82750

Appellant,

vs.

DUSTIN LEWIS,

Respondent.

THE STATE OF NEVADA, No. 82754

Appellant. ? f LL E Dp

vs. .

MARGAUX ORNELAS, MAR 18 2022

Respondent. ELIZABETHVA, BROWN
B CLERK

ORDER VACATING AND REMANDING

These are consolidated appeals from a district court order
granting a motion to suppress in acriminal matter. Eighth Judicial District
Court, Clark County; Erika D. Ballou, Judge.

The State indicted Dustin Lewis and Margaux Ornelas on
charges stemming from burglaries of storage units at a storage facility on
two separate dates.

After the first date of burglaries, Las Vegas Metropolitan Police
Department officers canvassing the area came across a tent and a
wheelchair in a desert area adjacent to the storage facility. Officers
approached the tent and when no one answered, they unzipped the front
door of the tent. They found no one inside but saw what appeared to be
items reported missing from storage units. Officers obtained a warrant and
seized numerous items, and a crime scene analyst collected forensic
evidence. Later that evening, a second incident of burglaries occurred at
the storage facility.

Based on forensic analysis of items found in the tent and the

wheelchair outside of the tent. analysis of fingerprints taken from

 

  
 

 

 
burglarized storage units. questioning of an alleged co-conspirator in the
second incident of burglaries, surveillance footage, and review of recent
booking photos, detectives identified Lewis and Ornelas as suspects.
Respondents were then each indicted on charges of two counts of conspiracy
to commit burglary, four counts of burglary, and grand larceny.

Lewis moved to suppress all evidence, and Ornelas joined the
motion. The district court decided that no evidentiary hearing was
necessary, even though the State requested to present witnesses. The
district court granted Lewis’s motion, ordering suppressed all tangible and
physical evidence recovered from the tent and the surrounding area, stating
the items were seized in violation of the Fourth Amendment. The district
court additionally suppressed other incriminating evidence under the fruit-
of-the-poisonous-tree doctrine. The State appeals this order.

The State argues the district court failed to make necessary
factual findings on the record for this court to review on appeal. The State
aiso argues the district court erred by granting the motion to suppress all
evidence because respondents did not have a legitimate expectation of
privacy in the seized materials. It additionally argues the district court
erred by suppressing additional evidence under the fruit-of-the-poisonous-
tree doctrine because the evidence was sufficiently attenuated from the
search of the tent. Respondents assert the district court adopted by
reference the facts in Lewis’s motion to suppress and properly suppressed
the evidence.

The district court’s decision to suppress evidence presents a

mixed question of law and fact. State v. Beckman, 129 Nev. 481, 485, 305
P.3d 912, 916 (2013). This court reviews a district court’s findings of facts

Supreme Court
OF
Nevaoa

 

 

(Wy 947A >
: a oT

 

 
Supreme Court
OF
NEVADA

(0) MIA iE

 

for clear error but reviews the legal consequences of those factual findings
de novo. /d. at 486, 305 P.3d at 916.

We agree with the State that the district court did not make
proper factual findings for this court to review the legal conclusions on
appeal. This court has clearly stated that the district court is required to
make express factual findings on the record when deciding suppression
motions. State v. Rincon, 122 Nev. 1170, 1177, 147 P.3d 233, 238 (2006). In
this matter, it is apparent that the district court made factual
determinations and inferences, but it did not do so on the record, and this
court does not act as a factfinder. See id. at 1176-77, 147 P.3d at 237. In
order for this court to properly review de novo the legal consequences of the
district court’s factual findings, district “courts must exercise their
responsibility to make factual findings when ruling on motions to suppress.”
Rosky v. State, 121 Nev. 184, 191, 111 P.3d 690, 695 (2005) Gnternal
quotation marks omitted). This court will not speculate about the factual
inferences drawn by the district court. Rincon, 122 Nev. at 1177, 147 P.3d
at 238.

In this matter, the district court did not make any factual
findings in its order. We disagree with respondents that the district court
adopted by reference the statement of facts included in Lewis’s motion to
suppress. The district court merely stated its decision was “based on the
pleadings, argument of counsel on April 5, 2021, prior arguments made in
court, and good cause shown.” There is no indication in the district court’s
order that it intended to adopt any parties’ statement of facts and it did not
indicate it was incorporating by reference any other source of facts.

Accordingly, without factual findings on the record, we are

unable to evaluate the State’s additional arguments on appeal, and we

 

 
 
 
  
  
 

 

 
Supreme Count
OF
NEVADA

this order. !

cc: Hon.

vacate and remand. See Rincon, 122 Nev. at 1177-78, 147 P.3d at 238
(remanding the matter to the district court for an evidentiary hearing
because the record was insufficient to permit review by this court). For the

reasons set forth above, we

ORDER the judgment of the district court VACATED AND

REMAND this matter to the district court for proceedings consistent with

 

/ AL. Kea. one » oh
Hardesty
A gla. a4, , a.
Stiglich

 

 

Herndon

Erika D. Ballou, District Judge

Attorney General]/Carson City

Clark County District Attorney

The Almase Law Group LLC

The Law Office of Michael A. Troianc
Eighth District Court Clerk

 

IThis order constitutes our final decision of this matter. Any
subsequent appeal shall be docketed in this court as a separate matter.

 

(Oy 197A ES
5 =

  

 

  

pee nent ee eee ger oy